 Case 1:20-cv-01163-RGA Document 9 Filed 10/26/20 Page 1 of 1 PageID #: 442




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE
EXPRESS MOBILE, INC.,

                              Plaintiff,

       v.                                           Case No. 20-1163-RGA
SQUARESPACE, INC.,

                              Defendant.


         DEFENDANT SQUARESPACE, INC.’S MOTION TO DISMISS UNDER
                         FED. R. CIV. P. 12(B)(6)

       Defendant Squarespace, Inc. (“Squarespace”) respectfully moves to dismiss Plaintiff

Express Mobile, Inc.’s Complaint, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, for failure to state a claim upon which relief can be granted.

       The grounds for this motion are further set forth in Squarespace, Inc.’s Opening Brief in

Support of its Motion to Dismiss for Failure to State a Claim, which is being filed

contemporaneously herewith.

Dated: October 26, 2020                         MCCARTER & ENGLISH, LLP

                                                /s/ Daniel M. Silver
OF COUNSEL:                                     Daniel M. Silver (#4758)
                                                Alexandra M. Joyce (#6423)
Adam R. Brausa                                  Renaissance Centre
Timothy C. Saulsbury                            405 N. King St., 8th Fl.
Vera Ranieri                                    Wilmington, DE 19801
Raghav R. Krishnapriyan                         Tel: (302) 984-6331
DURIE TANGRI LLP                                dsilver@mccarter.com
217 Leidesdorff Street                          ajoyce@mccarter.com
San Francisco, CA 94111
Tel: (415) 362-6666                             Attorneys for Defendant Squarespace, Inc.
abrausa@durietangri.com
tsaulsbury@durietangri.com
vranieri@durietangri.com
rkrishnapriyan@durietangri.com
